Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election


1.	Applicant’s election of claims 1-10 and 15-21 in the reply filed on November 11, 2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 11-13 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.
The requirement is deemed proper and is therefore made FINAL.



Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on September 27, 2019, has been considered and initialed by the Examiner. 



Claim Rejections – 35 USC § 103(a)

3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holzer et al. (U.S. 2004/146730). 
	Holzer discloses a polyolefin film comprising at least the following five layers:

a. a second interlayer, which comprises polypropylene, see paragraphs [0084],
[0085]. This layer corresponds to the core layer (a) comprising a polyolefin.
b. a second top layer comprising e.g. copolymers of ethylene or propylene with each
other or higher alpha-olefins, see paragraphs [0074], [0075]. This layer corresponds
to the outer supporting layer (b).
c. a base layer comprising e.g. a polyolefin selected from copolymers or terpolymers
of ethylene with higher alpha-olefins, see paragraph [0054]. This layer corresponds to
the inner supporting layer (c) on the face of the core layer opposite to the outer
supporting layer (b);
d. a first interlayer (see paragraph [0035]) comprising e.g. LLDPE, EVA (as additives,
see paragraphs [0043], [0029]) or copolymers of ethylene with one or several polar
monomers (see paragraph [0036]). This layer corresponds to the first coating layer (d)

e. a first top layer with similar composition as the first interlayer, see paragraphs
[0016], [0022], [0029]. This layer corresponds to the second coating layer (e) in
contact with the first coating layer (d).  All layers are co-extruded in one step, and biaxially oriented, see paragraphs [0088] and [0089]. The term "coextrusion-coating" is not seen as defining anything else than coextrusion, as in claims 1 and 5.
	Concerning claim 6, although Holzer does not explicitly disclose the thickness of the inner supporting layer, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 

Claim Objections

5.	Claims 2-4, 7-10 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited polyolefin film further including a first coating layer having a grammage between 5 and 50 g/m2.  The closest prior art does not teach or suggest the recited polyolefin film further including a second coating layer is characterized by an Rz of between 1 and 10 microns.  The closest prior art does not teach or suggest the recited polyolefin film further including UV absorbers in the range from 0.1 to 5% by 
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).